1    Margaret A. McLetchie
     MCLETCHIE LAW
2
     1851 E. First Street #900
3    Santa Ana, CA 92705
     T: (714) 232-8675
4
     E: maggie@nvlitigation.com
5    CA Bar No.: 223240
     Attorneys for Plaintiff, MICHELLE
6
     SUZANNE HADLEY
7
     Carrie Goldberg
8
     C.A. GOLDBERG, PLLC
9    16 Court Street, Suite 2500
     Brooklyn, NY 11241
10
     T: (646)666-8908
11   E: carrie@cagoldberglaw.com
12   NYS Bar No. 4542411
     (pro hac vice)
13   Attorneys for Plaintiff, MICHELLE
14   SUZANNE HADLEY

15   ANAHEIM CITY ATTORNEY’S OFFICE
     MOSES W. JOHNSON, IV (SBN 118769)
16   Assistant City Attorney
     E-mail: mjohnson@anaheim.net
17   200 S. Anaheim Boulevard, Suite 356
     Anaheim, California 92805
18   Tel: (714) 765-5169 Fax: (714) 765-5123
19   Attorneys for Defendants CITY OF
     ANAHEIM, JAMES PEWSEY, WILLIAM
20   SEGLETES, MICHAEL LEE and MICHAEL
     CUNHA
21
                      UNITED STATES DISTRICT COURT
22
                    CENTRAL DISTRICT OF CALIFORNIA
23
24
     MICHELLE SUZANNE HADLEY,            Case No.:SACV 18-01831 DOC (KES)
25   an Individual,
26              Plaintiff,               ORDER RE
                                         STIPULATED PROTECTIVE
27        v.                             ORDER RE CONFIDENTIAL
                                         INFORMATION
28   CITY OF ANAHEIM, JAMES

                                                  Case No. SACV 18-01831 DOC (KES)
1     PEWSEY as an individual and in his       [Discovery Document: Referred to
      official capacity, WILLAIM               Magistrate Judge Karen E. Scott]
2     SEGLETES as an individual and in
      his official capacity, MICHAEL LEE
3     as an individual and in his official
      capacity and MICHAEL CUNHA as
4     an individual and in his official;
      ANGELA MARIE DIAZ an
5     individual, IAN RICHARD DIAZ an
      individual and DOES 1 to 100,
6     inclusive,,                              Action Filed:       July 14, 2017
                                               Trial Date:         January 21, 2020
7                  Defendants.
8
9          The parties, Plaintiff, Michelle Suzanne Hadley (“Plaintiff”), and
10   Defendants, City of Anaheim, James Pewsey, William Segletes, Michael Lee and
11   Michael Cunha, (“Defendants”) through their respective attorneys of record,
12   agree that the following stipulated protective order be issued in this matter
13   pursuant to Rule 26(c)(7) of the Federal Rules of Civil Procedure.
14         1. A. PURPOSES AND LIMITATIONS
15         Discovery in this action is likely to involve production of confidential,
16   proprietary, or private information for which special protection from public
17   disclosure and from use for any purpose other than prosecuting this litigation is
18   warranted. Accordingly, the parties hereby stipulate to and petition the Court to
19   enter the following Stipulated Protective Order. The parties acknowledge that
20   this Order does not confer blanket protections on all disclosures or responses to
21   Discovery and that the protection it affords from public disclosure and use
22   extends only to the information or items that are entitled to confidential treatment
23   under the applicable legal principles. The parties further acknowledge, as set
24   forth below in Section 12.3 that this Stipulated Protective Order does not entitle
25   them to file confidential information under seal; Civil Local Rule 79-5 sets forth
26   the procedures that must be followed and the standards that will be applied when
27   a party seeks permission from the court to file material under seal.
28   ///
                                               2
                                                            Case No. SACV 18-01831 DOC (KES)
1          B. GOOD CAUSE STATEMENT: This action involves information and
2    records for which special protection from public disclosure and from use for any
3    purpose other than prosecution of this action is warranted. While the parties are
4    not hereby agreeing that any specific record merits legal protection, Confidential
5    materials and information produced in this case may consist of, among other
6    things, (1) Plaintiff’s medical information and records that Plaintiff contends
7    merits protection; (2) records pertaining to the City of Anaheim Police
8    Department's investigation into this incident (and related incident) and the City
9    of Anaheim Police Department's Body Worn Camera videos and audios (which
10   include information implicating privacy rights of third parties, parties and
11   witnesses) that Anaheim contends merits protection; and (3) other records and
12   information otherwise generally unavailable to the public, or which may be
13   privileged or otherwise protected from disclosure under state or federal statutes,
14   court rules, case decisions, or common law. Accordingly, to expedite the flow of
15   information, to facilitate the prompt resolution of disputes over confidentiality of
16   discovery materials, to adequately protect information the parties are entitled to
17   keep confidential, to ensure that the parties are permitted reasonable necessary
18   uses of such material in preparation for and in the conduct of trial, to address
19   their handling at the end of the litigation, and serve the ends of justice, a
20   protective order for such information is justified in this matter. It is the intent of
21   the parties that information will not be designated as confidential for tactical
22   reasons and that nothing be so designated without a good faith belief that it has
23   been maintained in a confidential, non-public manner, and there is good cause
24   why it merits legal protection.
25         2. DEFINITIONS
26         2.1 Action: This pending federal law suit.
27         2.2 Challenging Party: a Party or Non-Party that challenges the
28   designation of information or items under this Order.
                                                3
                                                              Case No. SACV 18-01831 DOC (KES)
1          2.3 “CONFIDENTIAL” Information or Items: information (regardless of
2    how it is generated, stored or maintained) or tangible things that qualify for
3    protection under Federal Rule of Civil Procedure 26(c), and as specified above in
4    the Good Cause Statement.
5          2.4 Counsel: Outside Counsel of Record and House Counsel (City
6    Attorney’s Office) (as well as their support staff).
7          2.5 Designating Party: a Party or Non-Party that designates information
8    or items that it produces in disclosures or in responses to discovery as
9    “CONFIDENTIAL.”
10         2.6 Disclosure or Discovery Material: all items or information, regardless
11   of the medium or manner in which it is generated, stored, or maintained
12   (including, among other things, testimony, transcripts, and tangible things), that
13   are produced or generated in disclosures or responses to discovery in this matter.
14         2.7 Expert: a person with specialized knowledge or experience in a
15   matter pertinent to the litigation who has been retained by a Party or its counsel
16   to serve as an expert witness or as a consultant in this Action.
17         2.8 House Counsel: attorneys who are employees of a party to this Action
18   (City Attorney’s Office). House Counsel does not include Outside Counsel of
19   Record or any other outside counsel.
20         2.9 Non-Party: any natural person, partnership, corporation, association,
21   or other legal entity not named as a Party to this action.
22         2.10 Outside Counsel of Record: attorneys who are not employees of a
23   party to this Action but are retained to represent or advise a party to this Action
24   and have appeared in this Action on behalf of that party or are affiliated with a
25   law firm which has appeared on behalf of that party, and includes support staff.
26         2.11 Party: any party to this Action, including all of its officers, police
27   officers, employees, consultants, retained experts, and Outside Counsel of
28   Record (and their support staffs).
                                                4
                                                             Case No. SACV 18-01831 DOC (KES)
1          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
2    Discovery Material in this Action.
3          2.13 Professional Vendors: persons or entities that provide litigation
4    support services (e.g., photocopying, videotaping, translating, preparing exhibits
5    or demonstrations, and organizing, storing, or retrieving data in any form or
6    medium) and their employees and subcontractors.
7          2.14 Protected Material: any Disclosure or Discovery Material that is
8    designated as “CONFIDENTIAL,” unless a Party challenges the confidentiality
9    designation and (a) the Court decides such material is not entitled to protection as
10   confidential; (b) the Designating Party fails to apply the Court for an order
11   designating the material confidential within the time period specified below; or
12   (c) the Designating Party withdraws its confidentiality designation in writing.
13         2.15 Receiving Party: a Party that receives Disclosure or Discovery
14   Material from a Producing Party.
15         3. SCOPE
16         The protections conferred by this Stipulation and Order cover not only
17   Protected Material (as defined herein), but also (1) any information copied or
18   extracted from Protected Material; (2) all copies, excerpts, summaries, or
19   compilations of Protected Material; and (3) any testimony, conversations, or
20   presentations by Parties or their Counsel that might reveal Protected Material.
21         Any use of Protected Material at trial shall be governed by the orders of
22   the trial judge. This Order does not govern the use of Protected Material at trial.
23         This Protective Order applies to and governs the use of the Anaheim
24   police department investigation and APD Body Worn Camera videos and audios
25   concerning Plaintiff and Defendants (Protected Material), which will be
26   produced by the City of Anaheim. This Order shall apply to and govern the
27   Anaheim police department investigation and APD Body Worn Camera videos
28   and audios, including Body Worn Camera videos and audios of the incident and
                                               5
                                                            Case No. SACV 18-01831 DOC (KES)
1    the City of Anaheim Police Department's investigation into the incident. The
2    police investigation and Body Worn Camera videos and audios will be produced
3    by Defendant City of Anaheim subject to this protective order once it is entered.
4             4. DURATION: Once a case proceeds to trial, all of the information that
5    was designated as confidential or maintained pursuant to this protective order
6    becomes public, including the press, unless compelling reasons supported by
7    specific factual findings to proceed otherwise are made to the trial judge in
8    advance of the trial. Kamakana v. City and County of Honolulu (9th Cir. 2006)
9    447 F.3d 1172, 1180-1181 (distinguishing “good cause” showing for sealing
10   documents produced in discovery from “compelling reasons” standard when
11   merits-related documents are part of court record). Accordingly, the general
12   terms of this protective order do not extend beyond the commencement of the
13   trial.
14            5. DESIGNATING PROTECTED MATERIAL
15            5.1 Exercise of Restraint and Care in Designating Material for Protection.
16            Each Party or Non-Party that designates information or items for
17   protection under this Order must take care to limit any such designation to
18   specific material that qualifies under the appropriate standards. The Designating
19   Party must designate for protection only those parts of material, documents,
20   items, or oral or written communications that qualify so that other portions of the
21   material, documents, items, or communications for which protection is not
22   warranted are not swept within the ambit of this Order.
23            Mass, indiscriminate, or routinized designations are prohibited. The
24   Designating Party has the burden of establishing that Designated Material merits
25   protection. Designations that are unjustified, have been made for an improper
26   purpose (i.e. to unnecessarily encumber the case development process or to
27   impose unnecessary expenses and burdens on other parties) are to be avoided.
28   ///
                                                6
                                                             Case No. SACV 18-01831 DOC (KES)
1          If it comes to a Designating Party’s attention that information or items that
2    it designated for protection do not qualify for protection, that Designating Party
3    will withdraw the inapplicable designation.
4          5.2 Manner and Timing of Designations. Except as otherwise provided in
5    this Order (e.g. as set forth in section 5.2(a) below), or as otherwise stipulated or
6    ordered, Disclosure or Discovery Material (or portions thereof) that qualifies for
7    protection under this Order must be so designated before the material is disclosed
8    or produced.
9          Designation in conformity with this Order requires:
10         (a) for information in documentary form (e.g., paper or electronic
11   documents, but excluding transcripts of depositions or other pretrial or trial
12   proceedings), that the Producing Party affix the legend “CONFIDENTIAL”
13   (hereinafter “CONFIDENTIAL legend”), to each page that contains protected
14   material.
15         A Party or Non-Party that makes original documents available for
16   inspection need not designate them for protection until after the inspecting Party
17   has indicated which documents it would like copied and produced. During the
18   inspection and before the designation, all of the material made available for
19   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
20   identified the documents it wants copied and produced, the Producing Party must
21   determine which documents, or portions thereof, qualify for protection under this
22   Order. Then, before producing the specified documents, the Producing Party
23   must affix the “CONFIDENTIAL legend” to each page that contains Protected
24   Material. If the Producing Party is only designating a portion or portions of the
25   material on a page for protection, the Producing Party must clearly identify the
26   protected portion(s) (e.g., by making appropriate markings in the margins).
27   ///
28   ///
                                                7
                                                             Case No. SACV 18-01831 DOC (KES)
1          (b) for testimony given in depositions that the Designating Party identify
2    the Disclosure or Discovery Material on the record, before the close of the
3    deposition all protected testimony.
4          (c) for information produced in some form other than documentary and
5    for any other tangible items, that the Producing Party affix in a prominent place
6    on the exterior of the container or containers in which the information is stored
7    the legend “CONFIDENTIAL.”
8          5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
9    failure to designate qualified information or items does not, standing alone,
10   waive the Designating Party’s right to secure protection under this Order for such
11   material. Upon timely correction of a designation, the Receiving Party must
12   make reasonable efforts to assure that the material is treated in accordance with
13   the provisions of this Order.
14         6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
15         6.1 Timing of Challenges. Any Party or Non-Party may challenge a
16   designation of confidentiality at any time that is consistent with the Court’s
17   Scheduling Order.
18         6.2 Meet and Confer. The Challenging Party shall initiate the dispute
19   resolution process under Local Rule 37.1 et seq. or follow the procedures for
20   informal, telephonic discovery hearings on the Court’s website before initiating
21   any motion practice.
22         6.3 The burden of persuasion in any such challenge proceeding shall be
23   on the Designating Party. Unless the Designating Party has waived or withdrawn
24   the confidentiality designation, all parties shall continue to afford the material in
25   question the level of protection to which it is entitled under the Producing Party’s
26   designation until the Court rules on the challenge.
27   ///
28   ///
                                                8
                                                             Case No. SACV 18-01831 DOC (KES)
1          7. ACCESS TO AND USE OF PROTECTED MATERIAL
2          7.1 Basic Principles. A Receiving Party may use Protected Material that
3    is disclosed or produced by another Party or by a Non-Party in connection with
4    this Action only for prosecuting, defending, or attempting to settle this Action.
5    Such Protected Material may be disclosed only to the categories of persons and
6    under the conditions described in this Order. When the Action has been
7    terminated, a Receiving Party must comply with the provisions below on FINAL
8    DISPOSITION.
9          Protected Material must be stored and maintained by a Receiving Party at
10   a location and in a secure manner that ensures that access is limited to the
11   persons authorized under this Order.
12         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
13   otherwise ordered by the Court or permitted in writing by the Designating Party,
14   a Receiving Party may disclose any information or item designated
15   “CONFIDENTIAL” only to:
16         (a) the Receiving Party’s Outside Counsel of Record in this Action, as
17   well as employees of said Outside Counsel of Record to whom it is reasonably
18   necessary to disclose the information for this Action;
19         (b) the officers and employees (including House Counsel/City Attorney’s
20   Office) of the Receiving Party to whom disclosure is reasonably necessary for
21   this Action;
22         (c) Experts (as defined in this Order) of the Receiving Party to whom
23   disclosure is reasonably necessary for this Action and who have signed the
24   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
25         (d) the Court and its personnel;
26         (e) court reporters and their staff;
27   ///
28   ///
                                                  9
                                                              Case No. SACV 18-01831 DOC (KES)
1          (f) professional jury or trial consultants, mock jurors, and Professional
2    Vendors to whom disclosure is reasonably necessary for this Action and who
3    have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
4          (g) the author or recipient of a document containing the information or a
5    custodian or other person who otherwise possessed or knew the information;
6          (h) during their depositions, witnesses, and attorneys for witnesses, in the
7    Action to whom disclosure is reasonably necessary provided: (1) the deposing
8    party requests that the witness sign the form attached as Exhibit A hereto; and (2)
9    they will not be permitted to keep any confidential information unless they sign
10   the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
11   otherwise agreed by the Designating Party or ordered by the Court. Pages of
12   transcribed deposition testimony or exhibits to depositions that reveal Protected
13   Material may be separately bound by the court reporter and may not be disclosed
14   to anyone except as permitted under this Stipulated Protective Order; and
15         (i) any mediator or settlement officer, and their supporting personnel,
16   mutually agreed upon by any of the parties engaged in settlement discussions.
17         (j) any other person as to whom the Producing Party has consented to
18   disclosure in advance and in writing, on notice to each Party hereto.
19         9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
20   PRODUCED IN THIS LITIGATION
21         (a) The terms of this Order are applicable to information produced by a
22   Non-Party in this Action and designated as “CONFIDENTIAL.” Such
23   information produced by Non-Parties in connection with this litigation is
24   protected by the remedies and relief provided by this Order. Nothing in these
25   provisions should be construed as prohibiting a Non-Party from seeking
26   additional protections.
27         (b) In the event that a Party is required, by a valid discovery request, to
28   produce a Non-Party’s confidential information in its possession, and the Party is
                                              10
                                                            Case No. SACV 18-01831 DOC (KES)
1    subject to an agreement with the Non-Party not to produce the Non-Party’s
2    confidential information, then the Party shall:
3          (1) promptly notify in writing the Requesting Party and the Non-Party that
4    some or all of the information requested is subject to a confidentiality agreement
5    with a Non-Party;
6          (2) promptly provide the Non-Party with a copy of the Stipulated
7    Protective Order in this Action, the relevant discovery request(s), and a
8    reasonably specific description of the information requested; and
9          (3) make the information requested available for inspection by the Non-
10   Party, if requested.
11         (c) If the Non-Party fails to seek a protective order from this court within
12   14 days of receiving the notice and accompanying information, the Receiving
13   Party may produce the Non-Party’s confidential information responsive to the
14   discovery request. If the Non-Party timely seeks a protective order, the Receiving
15   Party shall not produce any information in its possession or control that is subject
16   to the confidentiality agreement with the Non-Party before a determination by
17   the court. Absent a court order to the contrary, the Non-Party shall bear the
18   burden and expense of seeking protection in this court of its Protected Material.
19         10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
20         If a Receiving Party learns that, by inadvertence or otherwise, it has
21   disclosed Protected Material to any person or in any circumstance not authorized
22   under this Stipulated Protective Order, the Receiving Party must immediately (a)
23   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
24   best efforts to retrieve all unauthorized copies of the Protected Material,
25   (c)inform the person or persons to whom unauthorized disclosures were made of
26   all the terms of this Order, and (d) request such person or persons to execute the
27   “Acknowledgment and Agreement to Be Bound” that is attached hereto as
28   Exhibit A.
                                               11
                                                            Case No. SACV 18-01831 DOC (KES)
1          11. INADVERTENT PRODUCTION OF PRIVILEGED MATERIAL
2          When a Producing Party gives notice to Receiving Parties that certain
3    inadvertently produced material is subject to a claim of privilege or other
4    protection, the obligations of the Receiving Parties are those set forth in Federal
5    Rule of Civil Procedure 26(b)(5)(B). Pursuant to Federal Rule of Evidence
6    502(d) and (e), insofar as the parties reach an agreement on the effect of
7    disclosure of a communication or information covered by the attorney-client
8    privilege or work product protection, the parties may incorporate their agreement
9    in a stipulated protective order submitted to the Court.
10         12. MISCELLANEOUS
11         12.1 Right to Further Relief. Nothing in this Order abridges the right of
12   any person to seek its modification by the Court in the future.
13         12.2 Right to Assert Other Objections. By stipulating to the entry of this
14   Protective Order no Party waives any right it otherwise would have to object to
15   disclosing or producing any information or item on any ground not addressed in
16   this Stipulated Protective Order. Similarly, no Party waives any right to object
17   on any ground to use in evidence of any of the material covered by this
18   Protective Order. Production of the Confidential Information protected by this
19   Stipulated Protective Order shall not constitute a waiver of any privileged or
20   confidentiality or privacy right. The parties retain the right to assert all
21   substantive objections to the Confidential Information, including but not limited
22   to, relevancy, hearsay, privacy, privilege, and Rule 403 of the Federal Rules of
23   Evidence.
24         12.3 Filing Protected Material. A Party that seeks to file under seal any
25   Protected Material must comply with Civil Local Rule 79-5. Protected Material
26   may only be filed under seal pursuant to a Court order authorizing the sealing of
27   the specific Protected Material at issue. If a Party's request to file Protected
28   ///
                                                12
                                                              Case No. SACV 18-01831 DOC (KES)
1    Material under seal is denied by the Court, then the Receiving Party may file the
2    information in the public record unless otherwise instructed by the Court.
3          13. FINAL DISPOSITION
4          After the final disposition of this Action, within 60 days of final
5    disposition, each Receiving Party must return all Protected Material to counsel
6    for the City of Anaheim or the Producing Party or destroy such material. “All
7    Protected Material” includes all copies, abstracts, compilations, summaries, and
8    any other format reproducing or capturing any of the Protected Material.
9    Whether the Protected Material is returned or destroyed, the Receiving Party
10   must submit a written certification to the Producing Party (and, if not the same
11   person or entity, to the Designating Party) by the 60 day deadline that (1)
12   identifies (by category, where appropriate) all the Protected Material that was
13   returned or destroyed and (2) affirms that the Receiving Party has not retained
14   any copies, abstracts, compilations, summaries or any other format reproducing
15   or capturing any of the Protected Material. Notwithstanding this provision,
16   Counsel are entitled to retain an archival copy of all pleadings, motion papers,
17   trial, depositions, and hearing transcripts, legal memoranda, correspondence,
18   depositions and trial exhibits, expert reports, attorney work product, and
19   consultant and expert work product, even if such materials contain Protected
20   Material. Any such archival copies that contain or constitute Protected Material
21   remain subject to this Protective Order.
22
23         IT IS SO STIPULATED.
24        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED:
25   Dated:     February 11 , 2019
26
27                                              HON. KAREN E. SCOTT
                                                United States Magistrate Judge
28
                                                13
                                                            Case No. SACV 18-01831 DOC (KES)
1    Dated: February 5, 2019   ROBERT FABELA, CITY ATTORNEY
2
                               By:          /s Moses W. Johnson, IV
3                                    Moses W. Johnson, IV
                                     Assistant City Attorney
4                                    Attorneys for Defendants
                                     CITY OF ANAHEIM, JAMES
5                                    PEWSEY, WILLAIM SEGLETES,
                                     MICHAEL LEE and MICHAEL
6                                    CUNHA
7
8    Dated: February 6, 2019   C.A. GOLDBERG, PLLC
9
                               By:             /s Carrie Goldberg
10                                   Carrie Goldberg
                                     Attorneys for Plaintiff
11                                   MICHELLE SUZANNE HADLEY
12
13   Dated: February 4, 2019   McLETCHIE LAW
14
                               By:         /s Margaret A. McLetchie
15                                   Margaret A. McLetchie
                                     Attorneys for Plaintiff
16                                   MICHELLE SUZANNE HADLEY
17
18
19
20
21
22
23
24
25
26
27
28
                                      14
                                                 Case No. SACV 18-01831 DOC (KES)
1                                       EXHIBIT A
2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3                        PURSUANT TO PROTECTIVE ORDER
4          I declare under penalty of perjury under the laws of the United States of
5    America that I have read in its entirety and understand the Stipulated Protective
6    Order that was issued by the United States District Court for the Central District
7    of California in the case of MICHELLE SUZANNE HADLEY v. CITY OF
8    ANAHEIM, et al., Case No. SACV 18-01831 DOC (KES), now pending in the
9    District Court. I agree to comply with and to be bound by all the terms of this
10   Stipulated Protective Order. I solemnly promise that I will not disclose in any
11   manner any information or item that is subject to this Stipulated Protective Order
12   to any person or entity except in strict compliance with the provisions of this
13   Stipulated Protective Order. I further agree to submit to the jurisdiction of the
14   United States District Court for the Central District of California for the purpose
15   of enforcing the terms of this Stipulated Protective Order, even if such
16   enforcement proceedings occur after the termination of this action.
17
18   DATED:_______________
19
20                                      By:
                                              SIGNATURE
21
22                                            _________________________________
                                              PRINT NAME
23
                                              _________________________________
24                                            ADDRESS
                                              _________________________________
25
                                              CITY, STATE, ZIP
26
27
28
                                              15
                                                            Case No. SACV 18-01831 DOC (KES)
